PER CURIAM.
This is an appeal from a summary judgment on claims for false imprisonment, conspiracy, and wrongful discharge, made final pursuant to Rule 54(b), Alabama Rules of Civil Procedure. Because the evidence in opposition to the summary judgment motion is insufficient to raise an inference that Plaintiff was detained against his will, or that he was aware that he was being detained, the judgment is affirmed as to the false imprisonment claim, on the authority of the Restatement (Second) of Torts, §§ 35(c) and 42 (1965). As to the wrongful discharge claim, the judgment is affirmed on the authority of Williams v. Killough, 474 So.2d 680 (Ala.1985); Self v. Bennett, 474 So.2d 673 (Ala.1985); Hinrichs v. Tranquilaire Hospital, 352 So.2d 1130 (Ala.1977); and Jones v. Ethridge, 497 *1385So.2d 1107 (Ala.1986). Because the claim for conspiracy relates solely to claims for false imprisonment and wrongful discharge, the summary judgment dismissing the conspiracy claim is also affirmed.
AFFIRMED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.